                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


TERRY J. MARTIN,
       Petitioner,

v.                                                              Case No. 8:17-cv-1986-T-27JSS
                                                         Criminal Case No. 8:15-cr-392-T-27JSS

UNITED STATES OF AMERICA,

       Respondent.


                                              ORDER

       BEFORE THE COURT is Petitioner Martin’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence By a Person in Federal Custody (Dkt. 4) and the United States’

Response in Opposition (Dkt. 9). Upon consideration, Martin’s § 2255 motion is DENIED.

       Martin pleaded guilty to possessing a firearm and ammunition by a convicted felon (Count

One), and was sentenced to 48 months, followed by 36 months of supervised release (Dkt. 77). His

sentence was affirmed (Dkts. 108, 110). In his motion, he raises two claims of ineffective assistance

of counsel. Both claims are without merit.

                                             STANDARD

       To establish ineffective assistance of counsel, Martin must demonstrate that (1) counsel’s

performance was constitutionally deficient, and (2) he was prejudiced as a result. Strickland v.

Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of counsel’s performance must be highly

deferential. . . . A fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 689.


                                                 1
And “a court must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial strategy.” Id.

(citation and internal quotation marks omitted).

                                      DISCUSSION

       GROUND ONE: “Ineffective Assistance of Counsel for failing to object to the
       Defendant [not] receiving the extra one (1), point sentence reduction under
       section 3E1.1 for accepting responsibility.”

       Martin contends that counsel was ineffective in failing to object to the Government’s

decision not to move for the one level for acceptance of responsibility under USSG § 3E1.1(b).

Under that provision, when a defendant has assisted authorities in the investigation or prosecution

of his own misconduct “by timely notifying authorities of his intention to enter a plea of guilty,” on

motion of the government, the court may decrease the offense level by one level. Application Note

6 to § 3E1.1 explains that the “Government is in the best position to determine whether the

defendant has assisted authorities in a manner that avoids preparing for trial” and therefore the

adjustment under subsection (b) may be granted only on motion by the Government.

       Prior to his scheduled trial, Martin moved to suppress evidence seized when he was arrested,

contending that he was stopped and frisked based on an anonymous call lacking in reliability, and

that the officers’ reliance on the smell of marijuana emanating from him was not credible and did

not provide a lawful basis for his detention (Dkt. 16). The Magistrate Judge conducted a two and a

half hour evidentiary hearing on the motion, ultimately recommending that Martin’s motion be

denied (Dkts. 43, 48). Approximately three weeks later, he pleaded guilty (Dkt. 59).

       During sentencing, the United States explained its reason for not moving for the additional

level for acceptance of responsibility. According to the prosecutor, in preparing for the hearing on

Martin’s motion to suppress, he “did exactly what I would do if this case had gone to trial,” proving
                                                   2
“roughly the exact same things, aside from calling interstate nexus analyst and a fingerprint

comparison person to confirm the defendant was, in fact, a convicted felon.” (Dkt. 99 at 15). As

explained by the United States in its opposition, the motion required the Government to prepare for

the hearing in a way that was “inherently similar to preparing to try the case.” According to the

United States, the motion “exasperated” two of the reasons supporting the additional level for

acceptance of responsibility, effectively requiring the Government to prepare as if for trial, and

expend resources which would not have been required if Martin had not disputed the arresting

officers’ statements regarding their basis for stopping and patting him down.

       During sentencing, Martin’s counsel acknowledged this, observing that absent an

unconstitutional reason, which he could not show, the additional level for acceptance of

responsibility was solely within the discretion of the Government (Id. at 15-16). In similar

circumstances, the withholding of the additional level has been affirmed, where a defendant’s

suppression motion required the Government to allocate resources it would not have been required

to allocate if the defendant had pleaded guilty “outright.” See United States v. Membrides, 570 F.

App’x 859 (11th Cir. 2014).

       Martin does not explain on what basis counsel could have objected. And it is apparent that

any objection would have been without merit, considering the discretion enjoyed by the

Government under § 3E1.1(b) and its reason for not moving for the additional level. Counsel could

not have been ineffective in failing to make a meritless objection. Denson v. United States, 804 F.3d

1339, 1342 (11th Cir. 2015) (quoting Freeman v. Att’y Gen., 536 F.3d 1225, 1233 (11th Cir. 2008))

(“A lawyer cannot be deficient for failing to raise a meritless claim . . . .” (citation omitted)).

Moreover, the record demonstrates that counsel considered the issue, found no basis to object, and

made a tactical decision to seek a one level variance. (Dkt. 99 at 16) (“Judge, I would ask this

Honorable Court to consider as a variance the one level because Mr. Martin did plead in a timely
                                                 3
manner, shortly after the ruling came out.”) (Id. at 16). That tactical decision will not be second

guessed. McNeal v. Wainwright, 722 F.2d 674, 676 (11th Cir. 1984) (“Counsel will not be deemed

unconstitutionally deficient because of tactical decisions.”) (citations omitted).

       GROUND TWO: “Ineffective Assistance of Counsel for Deficiently objecting
       to the 2k2.1 enhancement of six (6), levels.”

       As reflected in the Presentence Investigation Report, Martin’s base offense level was

enhanced under USSG § 2K2.1(a)(4)(A) based on his prior conviction for fleeing and eluding under

Fla. Stat. § 316.1935(2), a crime of violence. (Dkt. 67, PSR, at ¶ 19). At sentencing, counsel

objected to the enhanced base offense level based on Johnson v. United States, 135 S. Ct. 2551

(2015), preserving the issue, but acknowledging binding Circuit precedent which foreclosed his

objection, United States v. Matchette, 802 F.3d 1185 (11th Cir. 2015). (Dkt. 99 at 10-12).

       Acknowledging counsel’s objection, Martin contends that the objection was deficient,

arguing that counsel should have relied on United States v. Harrison, 558 F.3d 1289 (11th Cir.

2009). As the United States correctly points out, however, Harrison was abrogated by Sykes v.

United States, 564 U.S. 1 (2011). See United States v. Petite, 703 F.3d 1290, 1299 (11th Cir. 2013)

(“Harrison has been undermined to the point of abrogation by Sykes.”). Counsel therefore cannot

be faulted for not relying on Harrison. Indeed, any such argument would have been meritless.

Martin cannot demonstrate deficient performance or prejudice resulting from the alleged deficient

objection.

                                   Evidentiary Hearing Not Required

       An evidentiary hearing is not required since it plainly appears from the face of Martin’s

motion and the record that he is not entitled to relief. Broadwater v. United States, 292 F.3d 1302,




                                                  4
1303 (11th Cir. 2003); Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Courts. 1

                                        Certificate of Appealability (“COA”)

        A COA will not be granted. Martin cannot make a showing of the denial of a constitutional

right. § 2253(c)(2). To obtain a COA, he must make “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), and demonstrate that “reasonable jurists would find

the District Court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484, 120 S. Ct. 1595, 1604, 146 L. Ed. 2d 542 (2000). “At the COA stage, the only

question is whether the applicant has shown that ‘jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.’” Buck v. Davis, 137 S. Ct. 759, 773 (2017)

(quoting Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)). Jurists of reason would not disagree with

the resolution of Martin’s claims. And because he is not entitled to a COA, he is not entitled to

appeal in forma pauperis.

         Petitioner Martin’s § 2255 motion is DENIED. The Clerk is directed to CLOSE the case.

         DONE AND ORDERED this 7th day of January, 2020.


                                                      /s/ James D. Whittemore
                                                      JAMES D. WHITTEMORE
                                                      United States District Judge
Copies to: Petitioner pro se; Counsel of Record




         1
          Although the United States filed an affidavit of Martin’s former counsel (Dkt. 9-1), it is unnecessary to
consider counsel’s averments in disposing of Martin’s claims of ineffective assistance of counsel.
                                                           5
